Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Corrected Notice of Allowance
The examiner acknowledges that foreign priority was requested and the documents were received. This is now acknowledged in form PTOL-37, with appropriate check is item 4, 4a, and 4a1.  The examiner is responding to the applicant’s request by phone to make the correction.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:.
Claim 1 is allowable for a recommend apparatus comprising: 
a communication device; and 
at least one processor, wherein the at least one processor is configured to: 
receive performance information generated based on a performance of a first user, through the communication device; 
determine a second user from a plurality of other users based on the received performance information of the first user, the second user being at least one of other users similar to the first user in music use tendencies, other users similar to the first user in function use tendencies shown during playing, and other users similar to the first user in music mastering characteristics determined from distributions of scores each of which is calculated for each play; 
determine recommendation information to be provided to the first user, based on performance information of the determined second user; and 
send the determined recommendation information from the communication device.
The European Patent Office suggested Takahashi et al. (U. S. Patent Publication 2016/104469) and Pearson WO 2008/042655 as X references. The invention regards comparing a user’s performance with a reference performance included with the evaluation application.  The examiner did not discover where the disclosure discussed a first and a second user based on function use and on music mastery characteristics and determining recommendations from the second user’s function use and music mastery characteristics to the first user. Paragraph 57 discusses that a performance can be compared to another players performance, but it is not disclosed to acquire and send recommendations on function use from the second player, nor how the performance of the second player is selected. The applicant discuses function use that coves metronome use, tempo switch in paragraph 10.
Pearson concerns evaluating a player to make a determination according to which musical instrument to play, by making musical instrument compatibility determination (paragraph 6).  Pearson’s paragraph 6, also does to seem to exactly compare with claim 1.  
The examiner discovered further references in the form 892, many prefaced on making recommendations based on the user’s performance, but not based on the key information as to how the first and second users are compared relative to distributions of scores or how the recommendations are determined from the second user and sent to the first user.
Claim 1 is considered to be non-obvious with respect to the closest related prior art. 
Claims 2-5 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 6 is allowable for an information providing system having a recommend apparatus and a terminal device, wherein the recommend apparatus includes: 
a communication device; and 
at least one processor, and 
the at least one processor is configured to: 
receive performance information generated based on a performance of a first user, through the communication device;
determine a second user from a plurality of other users based on the received performance information of the first user, the second user being at least one of other users similar to the first user in music use tendencies, other users similar to the first user in function use tendencies shown during playing, and other users similar to the first user in music mastering characteristics determined from distributions of scores each of which is calculated for each play;
determine recommendation information to be provided to the first user, based on performance information of the determined second user; and 
send the determined recommendation information from the communication device, and 
the terminal device is configured to: 
send performance-related information to the recommend apparatus; receive the recommendation information sent from the communication device; and 
display the received recommendation information.
Claim 6 combines limitation off the recommend apparatus of the allowable claim 1 and the a terminal device.  The references and rationale applied to claim 1 also applies to claim 6. Claim 6 is allowable for the reasons applied to claim 1 and the further distinguishing limitation.
Claims 7-10 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 11 is allowable for a method performed by a recommend apparatus, comprising: 
receiving performance information generated based on a performance of a first user, through a communication device;
determining a second user from a plurality of other users based on the received performance information of the first user, the second user being at least one of other users similar to the first user in music use tendencies, other users similar to the first user in function use tendencies shown during playing, and other users similar to the first user in music mastering characteristics determined from distributions of scores each of which is calculated for each play;
determining recommendation information to be provided to the first user, based on performance information of the determined second user; and 
sending the determined recommendation information from the communication device.
Claim 11 is essentially the method of using the recommend apparatus of the allowable claim 1.  The references and rationale applied to claim 1 also applies to claim 11. Claim 11 is considered to be non-obvious with respect to the closest related prior art. 
Claims 12-15 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 16 is allowable for a non-transitory computer-readable storage medium storing a program for causing a recommend apparatus to execute a process, the process comprising: receiving performance information generated based on a performance of a first user, through a communication device; determining a second user from a plurality of other users based on the received performance information of the first user, the second user being at least one of other users similar to the first user in music use tendencies, other users similar to the first user in function use tendencies shown during playing, and other users similar to the first user in music mastering characteristics determined from distributions of scores each of which is calculated for each play; determining recommendation information to be provided to the first user, based on performance information of the determined second user; and sending the determined recommendation information from the communication device.
Claim 16 is considered to be the non-transitory computer-readable storage medium storing a program that can specially program a computing device to be the processor based recommend device of claim 1.  The references and rationale applied to claim 1 also applies to claim 16.  Claim 16 is considered to be non-obvious with respect to the closest related prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 5, 2022